Citation Nr: 0525678	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  05-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss, prior to March 19, 2002.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1951 to 
July 1954.       

The matter currently on appeal before the Board of Veterans' 
Appeals (Board) involves the veteran's request for a higher 
initial rating for bilateral hearing loss, following the 
September 2002 grant of service connection for this 
disability, and subsequent assignment of an earlier effective 
date.  The Board notes, in this regard, that in a September 
2002 rating decision, the RO granted service connection and 
assigned a 40 percent rating for bilateral hearing loss, 
effective March 19, 2002.  

Thereafter, in October 2002, the RO denied the veteran's 
claim for an earlier effective date for the award of service 
connection for bilateral hearing loss; the veteran perfected 
an appeal of that denial.  In August 2003, the Board granted 
an earlier effective date of July 23, 1954, based upon a 
finding of clear and unmistakable error (CUE) in a February 
1955 RO rating decision that had denied service connection 
for hearing loss.

The present matter comes before the Board on appeal from a 
November 2003 rating decision, in which the RO noted the 
award of an earlier effective date, and then assigned an 
initial noncompensable rating for bilateral hearing loss, 
from July 23, 1954 to March 19, 2002.  The veteran perfected 
an appeal as to issue of the assigned noncompensable rating 
for bilateral hearing loss, prior to March 19, 2002.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a travel board hearing at the RO 
in February 2005, and a transcript of that hearing is of 
record.  During the hearing, the veteran submitted 
additional evidence, along with a waiver of RO jurisdiction.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection for 
bilateral hearing loss, for the period prior to March 19, 
2002, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
FINDINGS OF FACT

1.	Since the July 23, 1954 effective date of the grant of 
service connection, up until October 14, 1962, the veteran's 
bilateral hearing loss has been manifested by adjusted speech 
reception decibel loss of no worse than 22 for the right ear 
and 26 for the left ear; pure tone audiometry test results 
that revealed an average decibel loss of 15 for the right 
ear, and 0 for the left ear; and conversational voice test 
results that revealed hearing at a distance of 8 feet in both 
ears.

2.	For the time period from October 15, 1962 to February 14, 
1968, the veteran demonstrated controlled speech reception 
test results that correspond to a designation of A for both 
ears, and pure tone audiometry results that indicated an 
average decibel loss of 17 for the right ear, and average 
decibel loss of 10 for the left ear.  

3.	The only objective evidence of record for evaluating the 
veteran's hearing loss disability for the period from 
February 15, 1968 to March 18, 2002, a February 1968 report 
of an audiological evaluation, reflects controlled speech 
reception test results, and pure tone audiometry results that 
reveal an average decibel loss of 12 for the right ear, and -
5 for the left ear.   


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for 
bilateral hearing loss, for the period from July 23, 1954 to 
October 14, 1962, have not been met.  38 U.S.C.A.   §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1); 1945 Schedule for Rating Disabilities, Extension 
8 (February 27, 1952) and Extension 8-B (March 23, 1956), 
Diagnostic Codes 6250 to 6260 (renumbered as 6277 to 6297, 
effective June 22, 1956).




2.	The criteria for a compensable rating for bilateral 
hearing loss, for the period from October 15, 1962 to 
February 14, 1968, have not been met.  38 U.S.C.A.       §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1); 1945 Schedule for Rating Disabilities, 
Extension 8-B (March 23, 1956), Diagnostic Codes 6277 to 
6297, later codified at 38 C.F.R. §§ 4.85-4.87a (effective 
from May 22, 1964).  

3.	The criteria for a compensable rating for bilateral 
hearing loss, for the period from February 15, 1968 to March 
18, 2002, have not been met.  38 U.S.C.A.          §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.85-4.87a Diagnostic Codes 6277 to 6297 
(effective from May 22, 1964), and 4.85-4.87 Diagnostic Code 
6100 (as in effect before and since June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), became 
effective on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.                38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  Through the December 2004 SOC, and the 
RO's letters of July 2002 and May 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

In its July 2002 letter, sent to the veteran in connection 
with his then pending petition to reopen a claim for service 
connection for bilateral hearing loss, the RO requested that 
the veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any VA treatment records.  The RO also 
requested that the veteran submit any additional evidence in 
his possession.  In a May 2004 letter that directly addressed 
the instant claim for a higher evaluation for bilateral 
hearing loss (prior to March 19, 2002), the RO requested that 
the veteran provide authorization to obtain any outstanding 
private medical records, and information to obtain any VA 
treatment records, employment records, records from other 
Federal agencies, or records from state or local agencies.  
The RO also requested that the veteran submit any further 
evidence in support of his claim, including additional 
relevant medical records or physicians' statements.  Through 
the above correspondence, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided to the veteran after the November 
2003 rating action on appeal.  The Board finds that the lack 
of full, pre-adjudication notice in this case does not, in 
any way, prejudice the veteran.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As indicated above, the RO issued the December 2004 SOC 
(explaining what was needed to substantiate the claim) within 
approximately one-year of the veteran's November 2003 NOD of 
the rating decision on appeal (also dated in November 2003), 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO provided VCAA notice to the 
veteran by way of its letters of July 2002 and May 2004; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the 
VCAA's duty to assist provisions.  As indicated below, the RO 
has obtained the veteran's complete service medical records 
(SMRs).  The RO has also arranged for the veteran to undergo 
a September 2002 VA examination, the report of which is of 
record.  In support of his claim, the veteran has submitted a 
July 2002 letter from H. Tamashiro, audiologist; a July 2002 
treatment report, and December 2003 letter from R. Webb, 
hearing specialist; a July 2002 report, and December 2002 and 
April 2005 letters from Dr. R. Peroff; and numerous personal 
statements, as well as lay statements from third-party 
individuals.  The veteran has also provided testimony during 
an April 2005 Travel Board hearing, the transcript of which 
has been associated with the claims file. Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

I.	Background

On induction into military service, there was no indication 
of any hearing impairment.  The veteran's SMRs also include 
a July 1954 separation examination report, which notes that 
he demonstrated a "decreased hearing ability in the right 
ear for soft sounds, like [the] ticking of a watch, etc., 
due to exposure to heavy weapons firing."  The veteran's 
hearing on separation was otherwise noted as 15/15, 
bilaterally.  No reference was made to decreased hearing 
ability in the left ear.

On VA examination in September 1954, the veteran underwent 
speech audiometry testing on two separate instances, with 
respect to each ear.  The initial test revealed speech 
reception decibel loss of 22 (32), and speech recognition 
ability of 100 percent in the right ear; and speech 
reception decibel loss of 23 (33), and speech recognition 
ability of 94 percent in the left ear.  The subsequent test 
revealed speech reception decibel loss of 19 (29), and 
speech recognition ability of 98 percent in the right ear; 
and speech reception decibel loss of 17 (27), and speech 
recognition ability of 94 percent in the left ear.  

(VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.  The figures in parentheses are provided for data 
comparison purposes, and represent decibel loss as per ISO 
standards, as opposed to ASA standards.)

On VA examination again in January 1955, it was noted that 
conversational voice testing indicated hearing at a distance 
of 8 feet, in both ears.  A whispered voice test also 
revealed hearing at a distance of 8 feet, bilaterally.  It 
was further noted that the external ear, ear canal, and drum 
membrane, were all clear in both ears.  The examiner 
diagnosed perceptive loss of hearing at high frequencies, 
possibly due to trauma.  

An October 1962 RO memorandum to the claims file, with regard 
to the overall severity of any hearing loss up to that point, 
also documents that an earlier VA audiological evaluation in 
January 1955, had revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
35 (45)
--
55 (60)
LEFT
0
0
0
--
0

(There was no pure tone threshold provided as to the 3000 Hz 
frequency.  It was also noted that there was no hearing 
deficit shown in the left ear, and thus, these findings are 
represented above as 0, for each frequency measured.)

In his October 1962 letter, J. Michel, Ph.D., an academic 
counselor at a university, stated that he had known the 
veteran since December 1960, during which time the veteran 
had expressed the belief that a past hearing disability was 
negatively impacting his academic performance.  

The report of an October 1962 VA examination, reflects that 
the veteran underwent authorized audiological evaluation on 
two instances.  On the initial audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
45 (55)
--
60 (65)
LEFT
-5 (10)
5 (15)
30 (40)
--
55 (60)

The subsequent audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
0 (10) 
35 (45)
--
65 (70)
LEFT
-5 (10)
0 (10)
25 (35)
--
45 (50)

(There was no value listed for the 3000 Hz frequency for 
either test.)

Additionally, speech audiometry revealed speech reception 
decibel loss of 12 (22), and speech recognition ability of 92 
percent in the right ear; and speech reception decibel loss 
of 8 (18), and speech recognition ability of 96 percent in 
the left ear.  

In his February 1968 statement, Dr. T. Hata, private 
physician, noted that the veteran suffered from sensorineural 
hearing loss, and that he had treated the veteran for this 
condition since 1954.  A treatment report enclosed with this 
statement, reflects that in 1964 the veteran underwent an 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, under ISO standards as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
60
65
70
LEFT
--
--
20
30
65

(No values are listed for the 500 or 1000 Hz frequencies.)

Also noted is the report of another more recent audiogram, 
dated in February 1968, that notes pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
60
65
70
LEFT
0
0
20
25
65

This physician further indicated that speech audiometry in 
February 1968 (which had been conducted based upon the older 
ASA standard), revealed speech reception decibel loss of 10 
(20), and speech recognition ability of 86 percent in the 
right ear; and speech reception decibel loss of 5 (15), and 
speech recognition ability of 96 percent in the left ear.  

A July 2002 report from R. Webb, a private hearing aid 
specialist, notes that pure-tone testing had revealed a 
severe sensorineural hearing loss in the right ear, and a 
moderate sensorineural hearing loss in the left ear.  A July 
2002 letter from Dr. R. Peroff, notes that the veteran 
complained of a progressive decrease in hearing since 
separation from service in 1954.  Examination of the veteran 
revealed that the veteran had difficulty hearing high tones.  
The results on a tuning fork test and air conduction were 
better than with bone conduction.  The impression was of 
sensorineural hearing loss, probably noise induced, and 
tinnitus.  

In another letter dated in July 2002, H. Tamashiro, a private 
audiologist, noted that the veteran had undergone an 
audiological evaluation that same month that suggested a 
bilateral high frequency sensorineural hearing loss of 38 
percent in the right ear and 39 percent in the left ear.  

In a December 2003 statement, R. Webb, hearing specialist, 
noted that current testing revealed significant sensorineural 
bilateral hearing loss, and that he believed this loss had 
been present for many years.  

In his April 2005 correspondence (an amended copy of a 
statement previously submitted in December 2003), Dr. R. 
Peroff stated that in his opinion, the veteran's present 
degree of sensorineural bilateral hearing loss had been in 
existence since at least June 1980.  
   
During the April 2005 hearing, the veteran testified that he 
had experienced gradual, progressive bilateral hearing loss 
since discharge from service in 1954.  He indicated that if 
he had been afforded the opportunity to undergo a VA 
audiogram during the late 1960s, that this would have 
revealed a significant deterioration in auditory acuity in 
comparison to his 1955 and 1962 audiograms.  He further 
stated that he believed that his hearing loss became 
particularly pronounced approximately 25 years previously, 
around 1980. 

The veteran also submitted numerous statements from friends 
and family members at the April 2005 hearing (in addition to 
those third-party statements already of record), that each 
relate their observations of the veteran's gradual hearing 
loss, in particular over the past 10 to 20 years.  

II.	Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Initially, the Board notes that the criteria for the 
evaluation of hearing loss has undergone a number of 
revisions during the time period relevant for consideration 
in the adjudication of the veteran's claim for increase.  The 
substantive changes to the rating criteria for each revision 
are discussed in further detail below.  There is also no 
indication that any of the revised criteria are intended to 
have retroactive effect, and accordingly, the claim should be 
evaluated only under the former criteria for any time period 
prior to the effective date of the new rating criteria, and 
under the revised criteria for the time period commencing on 
the effective date of the new provisions.  See VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  Furthermore, as the RO has 
considered and applied the correct versions of both the 
former and revised criteria in adjudicating the veteran's 
claims, for all relevant time periods during the pendency of 
this appeal (as reflected in the December 2004 SOC), there is 
no due process bar in this case to the Board doing likewise.   

The rating criteria in effect at the time of July 23, 1954 
effective date of the grant of service connection for 
bilateral hearing loss, are set forth under the 1945 VA 
Schedule for Rating Disabilities, as well as the provisions 
of Extension 8 to the 1945 rating schedule, effective in 
February 27, 1952.  The 1945 criteria had originally 
provided that hearing loss was to be evaluated in terms of 
the number of feet at which ordinary conversational voice 
was heard.  Under the February 1952 revision, a new system 
was implemented whereby either the results of controlled 
speech reception testing, or pure tone audiometry, were to 
be used in evaluating hearing loss.  Such examinations were 
intended to replace the former conversational voice test 
wherever practicable.  Controlled speech reception 
examinations involved, for each ear separately, measurements 
of the threshold of intensity in terms of speech reception 
decibel loss, and the percentage of word discrimination.  
Pure tone audiometry compared the average decibel loss in 
each ear at three frequencies: 500, 1000, and 2000 Hertz 
(Hz).  The rating schedule then established six levels of 
auditory acuity, from Level A for lesser degrees of hearing 
impairment through Level F for greater degrees of hearing 
impairment.  After determining the designated level of 
auditory acuity in each ear (based on either controlled 
speech reception test results, or pure tone audiometry), 
those levels were combined to give an overall level of 
hearing impairment.  

The criteria for the evaluation of hearing loss were again 
revised, effective March 23, 1956, with the issuance of 
Extension 8-B.  This amendment retained the use of controlled 
speech reception tests and pure tone audiometry as the 
methods for measurement of auditory acuity, and clarified 
that the results of conversational voice testing would not be 
utilized for rating purposes except in unusual cases where no 
other data was available.  A chart for purposes of 
determining the result of controlled speech reception 
testing, based upon the combination of speech reception 
decibel loss and word discrimination scores (denoted at Table 
I), was added to the rating criteria.  The existing chart for 
determining the overall level of hearing impairment based on 
controlled speech reception testing and/or pure tone 
audiometry (denoted as Table II), was updated to reflect 
revised levels of impairment corresponding to each available 
percentage rating.  (The Board points out that the 1945 VA 
rating schedule was also amended by Extension 8-A, dated 
October 27, 1952 (consideration of bone-conduction retention 
in some circumstances for audiometric testing), and extension 
8-C, dated June 22, 1956, (renumbering of diagnostic codes 
pertaining to hearing loss), although these particular 
amendments do not substantively affect the consideration of 
the present claim).  

Effective December 18, 1987, evaluations of defective hearing 
ranging from noncompensable to 100 percent based on organic 
impairment of hearing acuity were to be measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule established eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  

This rating criteria was revised, effective June 10, 1999, 
however, the substantive provisions under the more recent 
criteria have not significantly changed.  See        38 
C.F.R. § 4.87 (1998), and 38 C.F.R. § 4.85 (2004).  The Board 
notes that, under the post-June 10, 1999 criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  See 38 
C.F.R. § 4.86.  Additionally, where the pure tone threshold 
is 30 decibels or less at 1000 Hz, and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral, and 
that numeral will then be elevated to the next higher Roman 
numeral.  Id.  However, this change is not applicable in the 
instant case, as indicated below, given that there is no 
evidence of record that either of the above prerequisites 
have been met for the application of Table VIa.   

A.	Entitlement to a compensable rating from 
   July 23, 1954 to October 14, 1962

After review of the medical evidence in light of the 
criteria noted above, the Board finds that, as regards the 
time period from July 23, 1954 (the effective date of the 
grant of service connection) to October 14, 1962, the 
currently assigned noncompensable rating represents the 
appropriate initial evaluation for the veteran's bilateral 
hearing loss.  

During the time period in question, the veteran underwent VA 
audiological examination in late-1954, and again in early-
1955.  As the rating criteria for hearing loss was revised 
effective March 23, 1956, the Board will address the above 
evidence as pertaining to the evaluation of the veteran's 
disability both before and after the March 1956 revision.

With regard to the pre-March 1956 criteria, on examination 
in September 1954, controlled speech reception testing was 
conducted which revealed adjusted speech reception decibel 
loss of no worse than 22 for the right ear and 26 for the 
left ear.  (The Board points out that the above values, as 
well as the additional auditory acuity measurements noted 
below, are reported in accordance with the ASA standard, as 
this reflects the pertinent standard incorporated into the 
VA rating provisions for evaluating hearing loss, prior to 
September 1975).  These measurements correspond to a 
noncompensable rating under the criteria then in effect.  
See VA Schedule for Rating Disabilities (1945 edition, and 
as amended by Extension 8).  Thereafter, in January 1955, 
pure tone audiometry revealed an average decibel loss of 15 
for the right ear, and 0 for the left ear, which likewise 
does not warrant a compensable rating under the pertinent 
criteria.  Id.  The Board acknowledges that a conversational 
voice test at that time revealed hearing at a distance of 8 
feet in both ears, and that under the original version of 
the 1945 rating schedule, such results suggest that at least 
a 10 percent evaluation is appropriate; however, as noted 
above, the rating criteria in effect following the February 
1952 amendment to the rating schedule, expressly provided 
that controlled speech reception testing and pure tone 
audiometry were to replace the conversational voice wherever 
practicable.  Given the contemporaneous evidence of 
controlled speech reception and pure tone audiometry results 
that correspond to a noncompensable rating, there is no 
basis for utilizing the conversational voice test in this 
instance.   

Under the criteria in effect since March 23, 1956, the 
above-noted examination findings remain consistent with a 
noncompensable evaluation.  In particular, the veteran's 
controlled speech reception test results (which warrant 
designations of A for each ear) and pure tone auditory 
thresholds, continue to correspond to a noncompensable 
rating.  See VA Schedule for Rating Disabilities (1945 
edition, and as amended by Extension 8-B).  The post-March 
1956 criteria also reiterates that conversational voice 
testing will be used as the basis for rating only in unusual 
cases where no other data is available, and thus the 
veteran's conversational voice test results would continue 
not to be determinative in this case.        

Hence, there is no basis for assignment of an initial 
compensable rating for bilateral hearing loss for the period 
from July 23, 1954 to October 14, 1962. 



B.	Entitlement to a compensable rating from 
     October 15, 1962 to February 14, 1968

Considering the competent evidence of record from October 
15, 1962 to February 14, 1968, the Board finds that an 
compensable evaluation is not warranted.  

On VA audiological examination in October 1962, the veteran 
had controlled speech reception testing results that 
correspond to a designation of A for both ears, and thus do 
not merit a compensable rating under the applicable rating 
criteria.  See VA, Schedule for Rating Disabilities (1945 
edition, and as amended by Extension 8-B).  On pure tone 
audiometry testing, the veteran demonstrated no worse than 
an average decibel loss of 17 for the right ear, and an 
average decibel loss of 10 for the left ear; these results 
similarly do not warrant a compensable rating.  Id.  

Additionally, as indicated above, the report of a 1964 
audiological evaluation conducted by a private physician 
appears to be incomplete for rating purposes, as this 
treatment provider did not indicate the appropriate pure 
tone thresholds at the 500 Hz and 1000 Hz frequencies.  The 
Board points out in this respect that under the criteria 
then in effect, evaluation based on level of hearing 
impairment required consideration of pure tone thresholds at 
the three frequencies of 500, 1000, and 2000 Hz.   

The presently assigned noncompensable rating thus represents 
the correct evaluation of the veteran's hearing loss from 
October 15, 1962 to February 14, 1968.

C.	Entitlement to a compensable rating from
     February 15, 1968 to March 18, 2002

The Board's review of the pertinent evidence of record for 
the time frame from February 15, 1968 to March 18, 2002, 
does not indicate that any rating in excess of the current 
noncompensable evaluation is warranted.   

The report of a February 1968 audiological evaluation 
conducted at a private facility, reflects that the veteran 
had controlled speech reception testing results equivalent 
to a designation of A for both ears.  On pure tone 
audiometry testing, the veteran demonstrated an average 
decibel loss of 12 for the right ear, and average decibel 
loss of -5 for the left ear (adjusted in accordance with the 
ASA standard), each equivalent to a noncompensable 
evaluation.  Thus, a compensable evaluation is not warranted 
under the rating criteria then in effect.  See Veterans 
Administration, Schedule for Rating Disabilities (1945 
edition, and as amended by Extensions 8-B and 8-C), later 
codified at 38 C.F.R. §§ 4.85-4.87a (effective from May 22, 
1964).  

The Board further notes that there are no other medical 
findings dated after the above February 1968 audiological 
evaluation that provide any objective basis for evaluating 
the severity of the veteran's bilateral hearing loss for the 
remainder of the relevant time period (i.e., up until March 
2002).  Specifically, the first medical record of any 
treatment or evaluation for hearing loss since 1968, is 
dated in July 2002, at which time a private physician noted 
that the veteran experienced sensorineural hearing loss that 
was probably related to noise exposure.  While other 
treatment providers since this time have noted that the 
veteran had bilateral hearing loss that required a hearing 
aid, and the September 2002 VA examination report also 
indicates significant hearing loss, these findings represent 
contemporaneous assessments of his disability and do not 
resolve the question of the extent of hearing loss before 
mid-2002.  The Board has also taken into consideration the 
April 2005 physician's letter stating that the veteran's 
present degree of hearing loss has been in existence since 
at least June 1980; however, this statement, wholly 
speculative in nature, does not provide an objective basis 
for evaluation of hearing loss without further information 
responsive to the rating criteria.  The Board emphasizes 
that under all versions of the pertinent criteria, the 
assignment of disability ratings for hearing impairment is 
derived entirely by mechanical application of the rating 
schedule to the numeric designation assigned after 
controlled speech regulation and/or audiometry results are 
obtained.  See e.g. Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

Thus, the evidence does not provide a basis for assignment 
of a compensable evaluation for the veteran's hearing loss 
disability from February 15, 1968 to March 18, 2002.

D.	Extraschedular consideration

The above discussions are based upon the application of 
pertinent provisions of VA's Schedule for Rating 
Disabilities.  Under the pertinent legal authority, service-
connected disabilities that reflect a highly exceptional or 
unusual disability picture may warrant the assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the December 2004 SOC).  As noted 
above, the evaluation of hearing loss is based upon the 
mechanical application of the rating schedule in accordance 
with controlled speech regulation and/or audiometry test 
results; as such, it does not appear that consideration of 
any factors other than audiological results is warranted.  

Even assuming that consideration of extra-schedular 
consideration were appropriate with regard to the claims for 
increase for hearing loss, the Board finds that there is no 
showing that the veteran's service-connected hearing loss 
has, at any point since the effective date of the grant of 
service connection up until March 19, 2002, reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  The record reflects that various former co-workers 
have submitted statements indicating that at times the 
veteran had difficulty hearing while in the workplace; 
however, there is no indication that the veteran's ability to 
carry out occupational duties was diminished to any 
significant extent as a result of hearing loss.  Nor has the 
veteran's disability been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

E.	Conclusion

For all the above reasons, it is determined that staged 
rating, pursuant to Fenderson, is not warranted, and further, 
that the claim for an initial compensable rating for 
bilateral hearing loss, prior to March 19, 2002, must be 
denied.  The Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss, 
prior to March 19, 2002, is denied.


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


